Reverse and Remand and Opinion Filed March 13, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-01027-CV

          SISAAT SISAVATH AND OYTHIB PHOUANGSAVATH, Appellants
                                  V.
              DONALD OATES AND SUTTON PLACE HOA, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-06075-B

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                   Opinion by Justice Bridges
       Sisaat Sisavath and Oythib Phouangsavath appeal the trial court’s take-nothing judgment

in favor of Donald Oates and Sutton Place HOA. In four issues, appellants argue the trial court

erred in finding: (1) their claims were barred by res judicata, (2) “the trial court failed to

calculate damages or accept a particular methodology to calculate damages for the civil suit after

prevailing on the merits,” (3) appellants failed to prove their causes of action with respect to

claimed violations of section 2308 of the occupation code, and (4) appellants failed to establish

their entitlement to attorney’s fees. We reverse the trial court’s judgment and remand for further

proceedings.

       On September 18, 2010, appellants’ cars were towed by Cencir, Inc., from a residential

cul-de-sac owned and maintained by Sutton Place HOA. The next day, appellants paid Cencir its

towing fees and reclaimed their cars. At the time, Cencir claimed appellants’ cars had been
towed because they were parked in a fire lane. In October 2010, appellants requested and

obtained a hearing in justice court (the Tow Hearing) pursuant to section 2308.452 of the Texas

Towing and Booting Act (the Act). See TEX. OCC. CODE ANN. § 2308.452 (West 2012). The

justice court determined no probable cause existed for the removal of appellants’ vehicles and

ordered Cencir to repay appellants their towing fees. In September 2011, appellants filed a

lawsuit in justice court pursuant to section 2308.404 of the Act. See TEX. OCC. CODE ANN. §

2308.404 (West 2012).      In the lawsuit, appellants alleged violations of the Act including

improper and insufficient signage in the fire lane, improper notice before towing, and lack of

authorization for the tow. Appellants sought attorney’s fees, treble damages, and $1000 in

statutory damages under section 2308.404. The justice court awarded appellants $3700 in

damages, and appellees appealed to county court at law. The county court at law determined

appellants’ claims involved “the very damages [that] are the subject of a final judgment obtained

against Cencir, Inc. in the “Tow Hearing” held in justice court in October 2010.” The court

concluded appellants were barred by res judicata from “seeking the same damages in this matter”

and entered a take-nothing judgment against appellants. This appeal followed.

       In their first issue, appellants argue the trial court erred in determining the damages they

sought under section 2308.404 were barred by res judicata after they obtained a prior judgment

for damages at a tow hearing.

       Under common law, the doctrine of res judicata (or claim preclusion) “prevents the

relitigation of a claim or cause of action that has been finally adjudicated, as well as related

matters that, with the use of diligence, should have been litigated in the prior suit.” Barr v.

Resolution Trust Corp., 837 S.W.2d 627, 628 (Tex. 1992); Wren v. Gusnowski, 919 S.W.2d 847,

848 (Tex. App.—Austin 1996, no pet.). The doctrine effectively requires that all theories of

liability be brought in one suit. Barr, 837 S.W.2d at 629; Wren, 919 S.W.2d at 848. The

                                               –2–
policies behind the doctrine reflect the need to bring all litigation to an end, prevent vexatious

litigation, maintain stability of court decisions, promote judicial economy, and prevent double

recovery. Barr, 837 S.W.2d at 629; Wren, 919 S.W.2d at 848.

       However, this case is not governed by common law principles but by section 31.005 of

the Texas Civil Practice and Remedies Code, which states:

        A judgment or a determination of fact or law in a proceeding in small claims court or
justice of the peace court is not res judicata and does not constitute a basis for estoppel by
judgment in a proceeding in a county court or statutory county court, except that the judgment
rendered is binding on the parties thereto as to recovery or denial of recovery.

TEX. CIV. PRAC. & REM. CODE ANN. § 31.005 (West 2008). This statute modifies the common

law so that res judicata bars only those claims that were actually litigated in the limited-

jurisdiction court. C/S Solutions v. Energy Maint. Serv. Grp., 274 S.W.3d 299, 310 (Tex. App.—

Houston [1st Dist.] 2008, no pet.) (citing Webb v. Persyn, 866 S.W.2d 106, 107 (Tex. App.—San

Antonio 1993, no writ)). The plain purpose of the statute is to narrow the preclusive effect of

judgments from courts of limited jurisdiction. C/S Solutions, 274 S.W.3d at 310. If a litigant

chooses to litigate one or more issues in county court, the judgment will bar further litigation of

the claim for relief actually tried. Id. But the judgment will not preclude any other claims that

could have been joined and tried but were not. Id.

        We note Cencir is not a party to this appeal, and we do not address any issues with

respect to Cencir. The claims at issue in this appeal are appellants’ alleged violations of the Act

including improper and insufficient signage in the fire lane, improper notice before towing, and

lack of authorization for the tow. Appellants sought attorney’s fees, treble damages, and $1000

in statutory damages under section 2308.404. See TEX. OCC. CODE ANN. § 2308.404 (West

2012). In the prior tow hearing, the issues were limited to whether probable cause existed for the

removal and placement of appellants’ vehicles and whether the towing charge imposed was

greater than the amount authorized under certain sections of the Act. See TEX. OCC. CODE ANN.
                                               –3–
§ 2308.458(c) (West 2012). Because appellants’ claims were not actually litigated in the tow

hearing in justice court, res judicata did not preclude any other claims that could have been

joined and tried but were not. C/S Solutions, 274 S.W.3d at 310. In fact, the claims at issue in

this appeal could not have been brought by any party in the tow hearing. See TEX. OCC. CODE

ANN. § 2308.458(c) (West 2012). We sustain appellant’s first issue. Because of our disposition

of appellants’ first issue, we need not address appellants’ remaining issues.

       We reverse the trial court’s take-nothing judgment and remand for further proceedings

consistent with this opinion.




121027F.P05                                           /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE




                                                –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

SISAAT SISAVATH AND OYTHIB                          On Appeal from the County Court at Law
PHOUANGSAVATH, Appellant                            No. 2, Dallas County, Texas
                                                    Trial Court Cause No. CC-11-06075-B.
No. 05-12-01027-CV         V.                       Opinion delivered by Justice Bridges.
                                                    Justices Moseley and Lang-Miers
DONALD OATES AND SUTTON PLACE                       participating.
HOA, Appellee

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings consistent
with this opinion.
        It is ORDERED that appellants SISAAT SISAVATH AND OYTHIB
PHOUANGSAVATH recover their costs of this appeal from appellees DONALD OATES AND
SUTTON PLACE HOA.


Judgment entered March 13, 2014




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE




                                              –5–